Schiriok, J.
This is a motion to compel the City of New York to secure a determination by commissioners of appraisal of the compensation to be paid to the claimant for the taking of her property for water supply purposes.
Title to the claimant’s property was acquired by the city on October 14, 1947. No claim for compensation was made until May 13, 1952.
The statute pursuant to which the property was acquired provides as follows: “All claims of every name and nature under this article, except claims provided for under section K41-22.0, must be exhibited and presented to the commissioners of appraisal having jurisdiction of the same within the following periods of time: (a) in the case of real estate acquired in fee or in which an easement is acquired, within three years after title thereto shall have become vested in the city * * * In the case of real estate acquired in fee or in which an easement is acquired, every person neglecting or refusing to present a claim within such time shall be deemed to have surrendered his *946interest in such real estate or Ms claims for damages ^hereto, except so far as he may be entitled as an owner of, of person interested in the award, if any, made by the commissioners of appraisal. All other claims not exhibited and presented witMn the time above specified shall be forever barred.” (Administrative Code, § K41-18.0.)
The clear language of such statute dictates a denial of the motion (Matter of Bensel, 163 App. Div. 537).
The statute is constitutional (Rexford v. Knight, 11 N. Y. 308; see Benedict v. State of New York, 120 N. Y. 228).
The motion is denied.